department of the treasury internal_revenue_service washington d c number release date cc intl br sca-148501-01 uil memorandum for henry murphy manager from subject collection branch sec_1 asfr unit phyllis e marcus branch chief cc intl br accepting a prior form_2555 filed in as it would affect the sec_911 election on form_2555 for a subsequent year this memorandum responds to your brief e-mail dated date requesting clarification of accepting a taxpayer’s prior form_2555 filed for tax_year as it would affect his sec_911 election for in your case the taxpayer made a sec_911 election on form_2555 for tax_year it is unclear whether that election was timely filed under sec_1_911-7 however since the philadelphia service_center did not issue an automated substitute for return asfr prior to taxpayer’s filing of his tax_return the service_center accepted taxpayer’s form_2555 ie taxpayer made a valid sec_911 election subsequently the same taxpayer filed his tax_return with form_2555 attached after the due_date of the return however prior to his filing of this return the philadelphia service_center had issued an asfr to the taxpayer because the service_center discovered that taxpayer failed to elect the exclusion and he owed federal_income_tax after taking into account the sec_911 exclusion the service_center denied his claim for the sec_911 exclusion pursuant to sec_1_911-7 it is unclear whether taxpayer continued to work outside the united_states between and you are requesting clarification about whether the taxpayer’s sec_911 election made in is valid for all subsequent years including making irrelevant the fact that the sec_911 election for was untimely based on the facts that you provided we cannot make a determination concerning the validity of the sec_911 election as it pertains to the tax_year cases of this nature always involve an examination of all facts and circumstances however we are providing the following general information on the sec_911 election and recommend that you make further factual development sca-148501-01 sec_911 of the code allows a qualified_individual as defined in sec_911 to exclude foreign_earned_income and housing cost amounts from gross_income sec_911 provides that the election applies to the taxable_year for which made and to all subsequent taxable years unless revoked by the taxpayer in addition the legislative_history of sec_911 supports the position that the sec_911 election is a one-time election if a taxpayer who elects to exclude foreign_earned_income becomes a resident_of_the_united_states and then a number of years later moves abroad again the election remains in effect accordingly that individual would not have to reelect the exclusion for that later year s rep no pincite the regulations thereunder provide that such an election must be made on a form_2555 filed with an income_tax return or with an amended_return sec_1_911-7 thus the sec_911 election to exclude foreign_earned_income is a one-time election that is effective for the taxable_year for which it is made and remains in effect for all subsequent taxable years unless revoked by the taxpayer sec_1_911-7 sets forth a procedure for revoking a sec_911 election an election may be revoked by filing a statement with the income_tax return or amended income_tax return for the taxable_year for which the revocation is to take effect the revocation is effective for that year and all subsequent years although the regulations under sec_911 of the code prescribe a method by which a taxpayer may revoke an election to exclude foreign_earned_income they do not purport to provide the exclusive method for revoking such an election for example an election may also be revoked by claiming a foreign_tax_credit for foreign taxes paid on foreign_earned_income see revrul_90_77 1990_2_cb_183 date from your e-mail we are unable to determine whether the taxpayer made any valid revocation of his prior sec_911 exclusion during the years between and also in your case it is possible that the taxpayer lost his status as a qualified_individual for tax_year under sec_911 by returning to the united_states under sec_911 of the code the term qualified_individual is an individual whose tax_home is in a foreign_country and who is a a citizen_of_the_united_states and establishes to the satisfaction of the secretary_of_the_treasury that the individual has been a bona_fide_resident of a foreign_country or countries for an uninterrupted period that includes an entire taxable_year or b a citizen or resident_of_the_united_states who during any period of consecutive months is present in a foreign_country or countries during at least full days sca-148501-01 while returning to the united_states for work or vacation does not automatically revoke a taxpayer’s sec_911 election it is possible for the taxpayer to fail the bona_fide residency and the physical presence requirements for example if a taxpayer had been employed in fc from september to april when he returned to the united_states in may he went back to fc where he worked for the rest of the year he was not a bona_fide_resident of a foreign_country for the entire tax_year of if you have any questions please call kate y hwa at phyllis e marcus chief branch office of associate chief_counsel international
